DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed December 28, 2020 in response to the Office Action of September 29, 2020, is acknowledged and has been entered. Claims 1, 3-8, 13-15, 17, 22, and 23 are pending and being examined. Claims 2, 9-12, 16, 18-21, and 24 are canceled. Claims 1, 4, 7 are amended. 

New Rejection
 (based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-8, 13-15, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013; in view of US Patent Application Publication 2015/0374815, Kishimoto et al, claiming priority to June 25, 2014; WO 2013/043647, Kim et al, published March 28, 2013; Malm et al (Cancer Research, April 2013, 73 (8 Supplement) abstract 3976); Pockros et al (Journal of Hepatology, 2007, 47:174-182) and Dovedi et al (Blood, January 2013, 121:251-259).
Hacohen et al teach methods of treating cancer in a human subject comprising administering to the subject a vaccine composition and:
(i) a pharmaceutical composition comprising a checkpoint inhibitor that is an antoginist anti-PD-1 antibody or anti-PD-L1 antibody ([77] [159]; claims 1, 9, 18, 33, 36, and 37); and
(ii) a pharmaceutical composition comprising an adjuvant such as resiquimod (R848) ([15]; [194]; [301]; claim 6); and
(iii)  further comprising chemotherapeutics such as topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate ([228]; claim 40);
wherein the PD-1/PD-L1 antibody  and the resiquimod are not covalently linked to each other and are in separate compositions;
wherein the PD-1 antibody is nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), and MK-3475, or the PD-L1 antibodies are MPDL3280A and MEDI-4736 ([166-171]; Table on page 16); wherein each therapeutics can be provided individually or in combinations ([182]; [419]); wherein pharmaceutical compositions comprise a pharmaceutically acceptable carrier ([194]; [200]); wherein formulating pharmaceutical compositions are well known and conventional in the art ([213]; [255]). Hacohen et al teach intravenous administration ([224]). Hacohen et al teach administering therapeutically effective dosages of the compositions for humans, wherein actual 

Kim et al teach a method for treating cancer in a subject, the method comprising:
(i) a PD-1 checkpoint inhibitor antibody; and
(ii) TLR7/8 agonist 4-amino-2-(ethoxymethyl)-a,a-di-methyl-1 H-imidazo[4,5-c]quinoline-1-ethanol (also known as resiquimod or R848 in a formula of IDC-1005 combined with GVAX, “TEGVAX”); wherein the combination of (i) with (ii) is synergistic compared to either agent alone; wherein the resiquimod and checkpoint inhibitor antibody are not covalently linked to each other; the composition further comprising another anticancer agent that is a second TLR agonist GLA (Figure 7 Examples 7 and 8; p. 6 [22]; p. 7-8 [26]; p. 8 [28]; p. 9-10 [30]; claims 1-22); wherein the subject is human (p. 11 [33]); wherein the cancer is colorectal, lung, brain, stomach, lymphoma, head and neck, ovarian, breast, melanoma, prostate, pancreatic or renal carcinoma (p. 6 [23]); wherein the agents are formulated for intravenous (IV) administration (p. 11 [33]). Kim et al suggest IV administration and that various dosing schedules can be used (p. 11 [32-33]), teach that all of the components of their composition, including resiquimod, have been tested individually in patients and found clinically safe (p. 6 [22]), and demonstrate successfully administering resiquimod subcutaneously in vivo to mice to treat cancer.
Kishimoto et al exemplify administering pharmaceutical compositions consisting of R848 (Figure 3, Example 10) or of anti-PD-L1 antibody (Figures 1 and 2; Example 9) 
Malm et al demonstrate that R848 combined with GVAX vaccine (TEGVAX) significantly enhanced anti-tumor responses in vivo compared to GVAX alone, and the addition of an anti-PD-1 antibody further augmented anti-tumor responses and resulted in regression of established tumors.
Pockros et al teach safely administering resiquimod orally to human patients at a dose of 0.01 mg/kg or 0.02 mg/kg two times a week that resulted in serum resiquimod concentrations of 3.82 ± 1.47 ng/mL (about 0.004 µg/mL encompassing about 0.005 µg/mL) and 7.55 ± 4.17 ng/mL (about 0.008 µg/mL encompassing about 0.005 µg/mL) for 0.01 mg/kg and 0.02 mg/kg, respectively (abstract).
Dovedi et al demonstrate administering doses of 3 mg/kg of resiquimod intravenously weekly to mice to treat lymphoma (p. 252, col. 1, “Tumor Therapy”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the resiquimod intravenously and arrive at a dose of 0.007 mg/kg – 0.02 mg/kg weekly that results in the claimed local concentrations in the method of Hacohen et al. One would have been motivated to because: (1) Hacohen et al suggest administering the resiquimod intravenously to humans and teach that determination of an effective amount is well within the capability in vivo. One of ordinary skill in the art would have a reasonable expectation of success to arrive at administering resiquimod intravenously weekly at a dose from about 0.007 mg/kg – 0.02 mg/kg that results in the claimed local concentrations, given: (1) Dovedi et al demonstrate IV doses higher than this are safely tolerated to treat cancer; (2) Pockros et al demonstrate similar doses given orally resulted in serum concentrations in humans overlapping with those claimed; (3) Kim et al, Kishimoto et al, and Malm et al demonstrate that resiquimod successfully functions in vivo to synergize with PD-1 or PD-L1 antibodies in the treatment of cancer; and (4) Kim et al teach that administration of resiquimod has already been tested in patients and found clinically safe. Given the function of resiquimod in vivo to enhance anti-tumor response was known and successfully demonstrated, as well as various safe dosages and modes and regimens of administration, in the prior art, it is well within the level of the ordinary skilled artisan to arrive that the dosages from about 0.007 mg/kg – 0.02 mg/kg IV weekly for the treatment of cancer in the method of Hacohen et al and for resiquimod to predictably treat cancer and synergize with PD-1 or PD-L1 antibodies.


Maintained Rejections
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

3.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,548,988 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,548,988 are drawn to a method for treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or lambrolizumab; wherein the cancer is breast, colorectal, DLBCL, endometrial, head and neck, hepatocellular, lung, melanoma, MM, ovarian, pancreatic, prostate or renal cell carcinoma.
The US Patent does not claim the antibody and resiquimod are not covalently linked, does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly; and does not claim further administering anti-cancer agents.

Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the compound in dosage form usually ranges from slightly less than about 0.025 mg/kg/day, as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibody and resiquimod separately in the method of U.S. Patent No. 10,548,988. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and  comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


4.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,744,206 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); and Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,744,206 are drawn to a method for treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or lambrolizumab; wherein the cancer is breast, head and neck, lung, melanoma, MM, ovarian, pancreatic, prostate or renal cell carcinoma; the method further comprising administering an anti-cancer agent such as an anti-metabolite, topo I or II inhibitor, alkylating agent, microtubule inhibitor, anti-androgen agent, or GNRh modulator.

US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the compound in dosage form usually ranges from slightly less than about 0.025 mg/kg/day, as set forth above.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibody and resiquimod separately in the method of U.S. Patent No. 10,744,206. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the agents separately; and (3) the claimed composition of U.S. Patent No. 10,744,206 comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


5.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,328,158 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,328,158 are drawn to a pharmaceutical composition that binds to a tumor cell, the composition comprising an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or lambrolizumab; the composition further comprising an anti-cancer agent such as an anti-metabolite, topo I or II inhibitor, alkylating agent, microtubule inhibitor, anti-androgen agent, or GNRh modulator.

US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the compound in dosage form usually ranges from slightly less than about 0.025 mg/kg/day, as set forth above.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 10,328,158 as a separate antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) the US Patent claims the composition is pharmaceutical and intended to bind a tumor; (3) Kim et al and Hacohen et al teach administering the same agents separately; and (4) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


6.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,780,180 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 10,780,180 are drawn to a pharmaceutical composition that binds to a tumor cell, the composition comprising an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MPDL3280A, or lambrolizumab; the composition further comprising an anti-
The US Patent does not claim administering the pharmaceutical composition to a subject having cancer; does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 10,780,180 as a separate antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) the US Patent claims the composition is pharmaceutical and intended to bind a tumor; (3) Kim et al and Hacohen et al teach administering the same agents separately; and (4) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


7.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,878,052 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 9,878,052 are drawn to a pharmaceutical composition that binds to a tumor antigen, the composition comprising an anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is MPDL3280A; the 
The US Patent does not claim administering the pharmaceutical composition to a subject having cancer; does not claim the antibody and resiquimod are not covalently linked, does not claim the antibody is an anti-PD-1 antibody; and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 9,878,052 as a separate anti-PD1 or anti-PD-L1 antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) the US Patent claims the composition is pharmaceutical and intended to bind a tumor antigen; (3) Kim et al and Hacohen et al teach administering the same agents separately; and (4) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.


8.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,827,329 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of U.S. Patent No. 9,827,329 are drawn to a method of treating cancer in a subject comprising administering to the subject a pharmaceutical composition that binds to a tumor cell, the composition comprising an anti-PD-1 
The US Patent does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod to treat cancer. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of US Patent 9,827,329 as a separate antibody and resiquimod to a subject having cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) the US Patent’s resiquimod and antibody are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the same agents separately; and (3) the US Patent claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.

Response to Arguments for US Patents
9.	Applicants argue that the patented composition is structurally distinct because the antibody and resiquimod are covalently linked. Applicants argue that the patented invention is based on the advantage of the agents being linked and one would not have a reasonable expectation of success or motivation to present the two agents as separate or to administer the two agents separately. Applicants argue that administering unconjugated resiquimod to improve the therapeutic effect of the antibody without toxicity is a surprise. Applicants argue the Pockros teach the dosages are expected to be toxic or ineffective.
 demonstrate administering higher doses of resiquimod by IV were safe and effective in enhancing anti-tumor responses in vivo.


10.	Claims 1, 3-8, 13-15, 17, 22, and 23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-15, 17, 19-25 of copending Application No. 15/508,033 in view of US Patent 9,308,253, Kim et al, claiming priority to September 2011; Pockros et al (Journal of Hepatology, 2007, 47:174-182); Dovedi et al (Blood, January 2013, 121:251-259); and US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013. 
The claims of Application No. 15/508,033 are drawn to a composition and a method for treating cancer in a subject comprising administering the composition, the composition comprising a therapeutically effective amount of an anti-PD-1 antibody or anti-PD-L1 antibody cleavably linked to resiquimod; wherein the antibody is nivolumab, MK-3475, AMP-514, AMP-224, CT-011, MPDL3280A, YW243.55.S70, MEDI-4736; 
The copending application does not claim the antibody and resiquimod are not covalently linked, and does not claim the dose of resiquimod is administered 0.007 mg/kg – 0.02 mg/kg IV weekly.
US Patent 9,308,253, Kim et al comprises the same disclosure as its priority application WO 2013/043647 cited in the above prior art rejections for administering checkpoint inhibitor anti-PD-1 or anti-PD-L1 antibodies with resiquimod. Kim et al have patented claims to a method for treating cancer in a patient comprising administering to the patient an anti-PD-1 antibody and R848 that are not covalently linked; wherein the cancer is melanoma.
Pockros et al and Dovedi et al teach methods of administering and render obvious the dosage of resiquimod at 0.007 mg/kg – 0.02 mg/kg IV weekly for the reasons set forth in the prior art rejection above.
Hacohen teach and render obvious using the checkpoint inhibitor antibodies nivolumab (MDX-1106), AMP-224, pidilizumab (CT-011), MK-3475, MPDL3280A or MEDI-4736 for the reasons set forth above. Hacohen teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibody and resiquimod separately in the method of Application No. 15/508,033. One would have been motivated to and have a reasonable expectation of success to given: (1) the resiquimod and antibody of Application No. 15/508,033 are cleavable and separable in the composition; (2) Kim et al and Hacohen et al teach administering the agents separately; and (3) the Application No. 15/508,033 claimed composition comprises two known agents that provide the same predictable cancer-treating function separately and together demonstrated by US Patent 9,308,253, Kim et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
11.	Applicants argue that the claimed composition in Application No. 15/508,033 is structurally distinct because the antibody and resiquimod are covalently linked. Applicants argue that the patented invention is based on the advantage of the agents being linked and one would not have a reasonable expectation of success or motivation to present the two agents as separate or to administer the two agents separately. Applicants argue that administering unconjugated resiquimod to improve the therapeutic effect of the antibody without toxicity is a surprise. Applicants argue the Pockros teach the dosages are expected to be toxic or ineffective.
 demonstrate administering higher doses of resiquimod by IV were safe and effective in enhancing anti-tumor responses in vivo.


12.	Claims 1, 3-10, 13-15, 17, 22, and 23 remai provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, 15-19, 21, 23-33 of copending Application No. 16/216,759 in view of US Patent Application Publication 2016/0339090, Hacohen et al, claiming priority to December 2013.
The claims of Application No. 16/216,759 are drawn to a method of treating cancer in a subject comprising administering to the subject a pharmaceutical composition comprising a PD-1 or PD-L1 antibody and resiquimod, wherein the antibody and resiquimod are not covalently linked; wherein the antibody is MK-3475, lambrolizumab, CT-011, MPDL3280A, MEDI-4736; wherein the cancer is breast, colorectal, DLBCL, endometrial, head and neck, lung, ovarian, pancreatic, prostate, melanoma, and renal cell carcinoma; wherein the dose amount of resiquimod is 
The copending application does not claim administering further comprising administering an anti-cancer agent.
Hacohen et al teach and render obvious further administering chemotherapeutics and known anti-cancer agents for treating cancer including topo I and II inhibitors, alkylating agents, antimitotic agents, vinblastine, doxorubicin, 5-FU, etoposide, and methotrexate for the reasons set forth in the prior art rejection above. Hacohen teach determination of an effective amount is well within the capability of those skilled in the art; and suggest therapeutically effective amounts of the compound in dosage form usually ranges from slightly less than about 0.025 mg/kg/day, as set forth above.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
13.	Applicants defer addressing this rejection until allowable subject matter is identified in the instant application.
	The arguments have been considered but are not persuasive because no terminal disclaimer has been filed.


14.	All other objections and rejections recited in the Office Action mailed September 29, 2020 are hereby withdrawn in view of amendments and arguments.


15.	Conclusion: No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Laura B Goddard/Primary Examiner, Art Unit 1642